Citation Nr: 1814735	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  15-40 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include bipolar disorder, major depressive disorder, anxiety disorder, and unspecified schizophrenia and other psychotic disorder. 

3. Entitlement to service connection for chronic fatigue syndrome.

4. Entitlement to service connection for signs and symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness (claimed as "Gulf War Syndrome") based on Persian Gulf service, to include muscle stiffness, joint pain, "chemical hypersensitivity," and gastrointestinal problems (nausea, vomiting, diarrhea, constipation). 

5. Entitlement to service connection for visual disturbances, an irregular heartbeat, and a breathing condition with excessive sweating as secondary to a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In a September 2017 statement, the Veteran withdrew his request to testify at a hearing before the Board.   

The Board has rephrased and consolidated some of the claims as certified by the RO to the Board and as listed in the statement of the case for purposes of clarity.  

In the September 2013 VA Form 21-526EZ, the Veteran also claimed service connection for hearing loss, diabetes, and a left knee disability secondary to a right knee disability.  These claims have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction of them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The claims on appeal must be remanded for further development, as specified below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

With regard to the claim for PTSD, a new VA examination and opinion are warranted.  In the May 2014 VA examination report, the examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD, but instead satisfied the criteria for "other specified trauma" and "stressor-related disorder" because of his history of trauma exposure from his participation in Operation Desert Storm, distressing trauma-related dreams, markedly diminished interest or participation in significant activities, and irritable behavior and angry outbursts.  The examiner attributed most of the Veteran's psychiatric symptoms and 75% of his occupational and social impairment to unspecified schizophrenia spectrum and other psychotic disorder.  The Board finds that this one-time assessment is not sufficient to make an informed decision.  There are numerous psychiatric treatment records spanning several years in the file which show that the Veteran has not been diagnosed with schizophrenia, PTSD, or a "stressor-related disorder."  Rather, they consistently show diagnoses of major depressive disorder and bipolar disorder.  The examiner does not explain why the Veteran's symptoms of diminished interest or participation in activities and irritable behavior and angry outbursts are due to "stressor-related disorder" as opposed to major depressive disorder or another psychiatric disorder, and does not otherwise account for the medical history documented in the private treatment records.  On remand, a new VA examination and opinion must be obtained which takes into account this evidence and provides a fuller explanation.

As development of the claim for PTSD may affect the outcome of the claim for another psychiatric disorder, the Board will defer a decision regarding any diagnosed psychiatric disorder at this time.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991). 

With regard to the claim for an undiagnosed illness or medically unexplained chronic multisymptom illness, the May 2014 VA examination report only addresses the claim for chronic fatigue syndrome.  A new VA examination must be arranged and opinion provided that fully addresses the Veteran's reported symptoms including muscle stiffness, joint pain, gastrointestinal problems such as nausea, vomiting, diarrhea, and constipation, and "chemical hypersensitivity." 

The RO's request for treatment records from St. Joseph's Hospital was returned in January 2014 because a conflicting birth date for the Veteran was provided on the cover letter.  It does not appear that the RO sent a new request with the correct birth date.  On remand, the Veteran should be invited to submit an updated release form for these records, and then a new request made with the correct birth date. 

The RO construed the Veteran's January 2014 statement regarding psychiatric symptoms as raising service connection claims for visual disturbances, an irregular heartbeat, and a breathing condition with excessive sweating as secondary to a psychiatric disorder.  Notably, his September 2013 formal application for service connection (VA Form 21-526EZ) does not mention these conditions.  A letter should be sent to the Veteran's representative requesting clarification as to whether the Veteran wishes to pursue claims for the aforementioned conditions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send a letter to the Veteran's representative requesting clarification as to whether the Veteran wishes to pursue the claims for visual disturbances, an irregular heartbeat, and a breathing condition with excessive sweating as secondary to a psychiatric disorder. 

2. Request the Veteran to fill out and sign a new authorized release form for St. Joseph's Hospital.  If he fills out and returns the form, submit a request for records to this facility, with a follow-up request if needed.  (The initial request was denied because of a conflicting birth date.)  The Veteran must be notified if the records are not obtained.  

3. Add to the file any outstanding VA treatment records from 2015 forward. 

4. Then, arrange for a new examination and opinion regarding service connection for PTSD.  The examiner must provide an opinion as to whether the Veteran has PTSD linked to stressors from his service in the Persian Gulf during Operation Desert Storm.  The examiner must take into account the treatment records to date showing diagnoses of bipolar disorder and major depressive disorder, and the diagnosis of stressor-related disorder in the May 2014 VA examination report. 

The examiner must provide a complete explanation in support of the conclusion reached. 

5. Arrange for a Gulf War examination to address the Veteran's service connection claim for an undiagnosed illness or medically unexplained chronic multisymptom illness based on his status as a Persian Gulf Veteran.  

After examining the Veteran and reviewing his medical history, the examiner must opine as to whether there are both objective signs and symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness, including muscle stiffness, joint pain, gastrointestinal problems (nausea, vomiting, diarrhea, constipation), and "chemical hypersensitivity."

6. Finally, after completing any other development that may be indicated, readjudicate the claims.  If any claim is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

